PER CURIAM.
We affirm on the authority of Wood v. State, 750 So.2d 592, 595 (Fla.l999)(holding that “all defendants adjudicated prior to this opinion shall have two years from the filing date within which to file claims traditionally cognizable under coram nobis”). Defendant was adjudicated prior to the Wood decision. He filed his petition for writ of error coram nobis, which we treat as a motion for rule 3.850 relief, after May 27, 2001, and beyond the two-year limit. See Wood, 750 So.2d at 595.
Accordingly, the order on appeal is AFFIRMED.